Case 1:20-cv-03569-JPC Document 112-1 Filed 04/16/21 Page 1 of 24




             Exhibit A
Case 1:20-cv-03569-JPC Document 112-1 Filed 04/16/21 Page 2 of 24
Case 1:20-cv-03569-JPC Document 112-1 Filed 04/16/21 Page 3 of 24
Case 1:20-cv-03569-JPC Document 112-1 Filed 04/16/21 Page 4 of 24
Case 1:20-cv-03569-JPC Document 112-1 Filed 04/16/21 Page 5 of 24
Case 1:20-cv-03569-JPC Document 112-1 Filed 04/16/21 Page 6 of 24
Case 1:20-cv-03569-JPC Document 112-1 Filed 04/16/21 Page 7 of 24
Case 1:20-cv-03569-JPC Document 112-1 Filed 04/16/21 Page 8 of 24
Case 1:20-cv-03569-JPC Document 112-1 Filed 04/16/21 Page 9 of 24
Case 1:20-cv-03569-JPC Document 112-1 Filed 04/16/21 Page 10 of 24
Case 1:20-cv-03569-JPC Document 112-1 Filed 04/16/21 Page 11 of 24
Case 1:20-cv-03569-JPC Document 112-1 Filed 04/16/21 Page 12 of 24
Case 1:20-cv-03569-JPC Document 112-1 Filed 04/16/21 Page 13 of 24
Case 1:20-cv-03569-JPC Document 112-1 Filed 04/16/21 Page 14 of 24
Case 1:20-cv-03569-JPC Document 112-1 Filed 04/16/21 Page 15 of 24
Case 1:20-cv-03569-JPC Document 112-1 Filed 04/16/21 Page 16 of 24
Case 1:20-cv-03569-JPC Document 112-1 Filed 04/16/21 Page 17 of 24
Case 1:20-cv-03569-JPC Document 112-1 Filed 04/16/21 Page 18 of 24
Case 1:20-cv-03569-JPC Document 112-1 Filed 04/16/21 Page 19 of 24
Case 1:20-cv-03569-JPC Document 112-1 Filed 04/16/21 Page 20 of 24
Case 1:20-cv-03569-JPC Document 112-1 Filed 04/16/21 Page 21 of 24
       Case 1:20-cv-03569-JPC Document 112-1 Filed 04/16/21 Page 22 of 24



Proc. N.o 118/20



Verandos Judges Counselors

From the Supreme Plenary



AENERGY, SA, Appellant in the matter identified above, notified of the Contestation presented by the
Public Ministry, representing the State of Angola and the Executive Power Holder, relying on the terms
in article 502 of the Civil Process Code ex vi art. 1, no. 2 of the Administrative Claim Process Regulation,
submits its

                                                     Reply

Which includes the following terms:



                                         *       *           *    *



II - Of the Alleged Disregard of the Arbitral Tribunal

                                                      12

The claim of preterition of the arbitral tribunal invoked by the Respondensts lacks any foundation,
looking at the object of the action.

                                                      13

Instead, the Respondents affirmed that "the co-applicants PRODEL and ENDE, instead of acting on behalf
of the State of Angola as project owners, signed eleven contracts on their own behalf." (art. 55 of the
Contestation).

                                                      14

The truth is that, for better or worse (we'll find out later), this reveals absolutely unequivocally and even
accepted by all parties that those who entered into the contracts with the Appellant were PRODEL and
ENDE, and that they are, therefore, the contracting parties.

                                                      15

But the undeniable truth is that no dispute exists or existed between the Appellant and its counterparts
(PRODEL and ENDE) in the context of the interpretation the contracts they concluded.

                                                      16

It is undeniable that it was not the counterparties PRODEL and ENDE who rescinded the contracts.



                                                                                                               1
       Case 1:20-cv-03569-JPC Document 112-1 Filed 04/16/21 Page 23 of 24



                                                     17

It is undeniable that it was not the counterparties PRODEL and ENDE who appear to invoke reasons of
public interest or contractual non-compliance to terminate the contracts that they had signed.

                                                     18

That who came to terminate the contracts, by rescission of the same, were the Respondents, the
Executive Power Holder and MINEA.

                                                     19

Those who are not parties to the contracts - as expressly acknowledged (art. 55 of the Contestation).

                                                     20

The litigation that the Appellant has with the Respondents by virtue of the the rescission of the
contracts is not a contractual litigation, as it has nothing to do with the interpretation or execution of
such contracts.

                                                     21

It is a litigation with third parties to the contracts, who invoked their extracontractual prerogatives to
terminate them.

                                                     22

In fact, the Respondents are not parties to the contracts generally.

                                                     23

Or, in the exceptional case that they are - as is the case with Respondent MINEA in contract no.
07/ENDE-PIP/2017 and in the contract relating to the Malembo Center - they did not invoke the
existence of any dispute relative to these specific contracts.

                                                     24

Because the rescission of the contacts, including the exceptional cases in which Respondent MINEA is a
party, correspond to the exercise of a prerogative based on reasons of public interest: in other words,
the cause of the rescission was in all cases "the necessity, in the manifestation of public interest, of the
cessation of the contracts," based on a "irremediable loss of confidence" in the Appellant (see point 8 of
the order dismissing the complaint submitted to MINEA).

                                                     25

The present litigation between the Appellant and the Respondents is not, therefore, a contractual
litigation, because the Respondents are not a party to the contracts in general and because, in the
exceptional instance where they are, the litigation does not refer to the interpretation or execution of
those specific contracts, but the (illegal) exercise of extracontractual prerogatives of rescission.




                                                                                                             2
       Case 1:20-cv-03569-JPC Document 112-1 Filed 04/16/21 Page 24 of 24



                                                     26

Since the present litigation is not a dispute between the parties regarding the interpretation and
execution of the contracts, it is obviously outside the scope of the arbitration clauses.

                                                     27

On the other hand, even if this point is not accepted, for mere cautionary purposes, article 71 no. 1 of
the RCPA establishes a prohibition against arbitration in administrative contracts, but for exceptions
enumerated by law, which the Defendant has not demonstrated.

                                                     28

Therefore, any reasonableness of the invocation of the preterition of the arbitral tribunal must be
dismissed in its entirety, and the corresponding exception should be deemed to be outright unfounded.



                                        *        *         *     *



Section 9: Of the Action Instituted in the Court for the South District of New York.

                                                     125

As mentioned by the Respondents, the Appellant initiated proceedings on May 7, 2020 in the New York
Court, claiming compensation for the losses and damages caused by the illegal rescission of the
Contracts, among other allegations.

                                                     126

The Appellant initiated the action for damages in New York because that court is autonomous and
independent of the present annulment claim, which only has the purpose of removing from the legal
order the illegal act of the contractual rescission.

                                                     127

The passage of time and the grave effects of the damages caused by the illegal rescission of the
contracts and the consequent destruction of the Appellant's business activities make it very difficult for
the Appellant to reintegrate into its contracts, the only remedy available for this Annulment Appeal.

                                                     128

Although it contends that the Federal Court of New York is the appropriate forum for its damages
action, the Appellant does not want to waive the present action, not least because the State of Angola
has taken the position, in the proceedings that are ongoing in the New York Court, that the present
action must be exhausted before Aenergy can recoup its damages.

                                                     129

The Appellant does not accept this position by the State of Angola asserted in the New York Court but
does not want to fail to safeguard all its rights regarding obtaining compensation in that Court.

                                                                                                             3
